DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on July 6, 2018. These drawings are accepted in view of the amendment to the Specification dated September 14, 2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment
Amendments filed February 10, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed February 10, 2021, with respect to Claims 1-4, 8-14, 24-27 rejection under 35 U.S.C. § 103 as being unpatentable 

Applicant’s arguments, see Remarks page 9, filed February 10, 2021, with respect to Claims 5-6 and 15-16 and further in view of Park et al. (U.S. Patent 9523769B2), hereinafter "Park", have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 103 of Claims 5-6 and 15-16 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed February 10, 2021, with respect to Claim 7 rejection under 35 U.S.C. § 103 as being unpatentable over Liu in view of Zhou and further in view of Baudot (U.S. Patent No. 4,488,041), hereinafter "Baudot", have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 103 of Claim 7 has been withdrawn.  

Applicant’s arguments, see Remarks pages 9-10, filed February 10, 2021, with respect to Claim 21 rejection under 35 U.S.C. § 103 as being unpatentable over Liu in view of Zhou and further in view of Wang (U.S. Patent Application Publication 2019/0219706A1), hereinafter "Wang", have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 103 of Claim 21 has been withdrawn.  

 
Applicant’s arguments, see Remarks page 11, filed February 10, 2021, with respect to Claim 23 rejection under 35 U.S.C. § 103 as being unpatentable over Liu in view of Zhou, further in view of Wang and further in view of Baudot, have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 103 of Claim 23 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A method comprising, by a computing device”, particularly characterized by the features of “causing a radar antenna to transmit radar signals at a plurality of sweep angles;
calculating a respective value of a radial-velocity component corresponding to one or more reflected radar signals of the transmitted radar signals reflected back to the radar antenna identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components;
identifying a sweep angle of the plurality of sweep angles corresponding to the
one or more identified radial-velocity components;
calculating an offset between an actual electrical boresight of the radar antenna based at least in part on the identified sweep angle corresponding to the one or more identified radial velocity components and an expected electrical boresight of the radar antenna; and
causing the radar antenna to be calibrated based on the calculated offset”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest art on the record teaches in combination some of the claimed elements but fails to teach at least “identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components”.

In that the dependent claims 2-10 and 24-27 depend ultimately from allowable, independent claim 1, these dependent claims 2-10 and 24-27 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 11 as amended, none of the prior art of record discloses in combination “a system”, particularly characterized by the features of “one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, are configured to cause the system to perform operations comprising:
causing a radar antenna to transmit radar signals at a plurality of sweep angles;
calculating a respective value of a radial-velocity component corresponding to one or more reflected radar signals of the transmitted radar signals reflected back to the radar antenna;
identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components;
identifying a sweep angle of the plurality of sweep angles corresponding to the one or more identified radial-velocity components;
calculating an offset between an actual electrical boresight of the radar antenna based at least in part on the identified sweep angle corresponding to the one or more identified radial-velocity components and an expected electrical boresight of the radar antenna; and
causing the radar antenna to be calibrated based on the calculated offset”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest art on the record teaches in combination some of the claimed elements but fails to teach at least “identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components”.

In that the dependent claims 12-16 depend ultimately from allowable, independent claim 11, these dependent claims 12-16 are allowable for, at least, the reasons for which independent claim 11 is allowable.

Regarding independent claim 21 as amended, none of the prior art of record discloses in combination “One or more computer-readable non-transitory storage media including instructions”, particularly characterized by the features of “when executed by one or more processors of a computing system, are configured to cause the one or more processors to perform operations comprising: 
causing a radar antenna to transmit radar signals at a plurality of sweep angles; calculating a respective value of a radial-velocity component corresponding to one or more reflected radar signals of the transmitted radar signals reflected back to the radar antenna; 
identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components;
identifying a sweep angle of the plurality of sweep angles corresponding to the one or more identified radial-velocity components; 
calculating an offset between an actual electrical boresight of the radar antenna based at least in part on the identified sweep angle corresponding to the one or more identified radial- velocity components and an expected electrical boresight of the radar antenna; and 
causing the radar antenna to be calibrated based on the calculated offset”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest art on the record teaches in combination some of the claimed elements but fails to teach at least “identifying one or more of the one or more radial-velocity components based on the one or more respective values of the one or more radial-velocity components”.


In that the dependent claims 22-23 depend ultimately from allowable, independent claim 21, these dependent claims 22-23 are allowable for, at least, the reasons for which independent claim 21 is allowable.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (U.S. Patent 10605896B2) teaches a radar-installation-angle calculating device, radar apparatus, and radar-installation-angle calculating method;
Matsunaga et al. (U.S. Patent 10625735B2) teaches a vehicle control apparatus and vehicle control method;
Matsunaga et al. (U.S. Patent Application Publication 2018/0118201A1) teaches a vehicle control apparatus and vehicle control method;
Steinlechner (U.S. Patent 9348017B2) teaches a method and device for ascertaining a misalignment of a radar sensor of a vehicle;
Richards et al. (U.S. Patent 6914949B2) teaches a method and system for reducing potential interference in an impulse radio;
Klausing et al. (U.S. Patent 5777573A) teaches a device for motion error compensation for a radar with synthetic aperture based on rotating antennas (ROSAR) for helicopters;
Milan (U.S. Patent 4694298A) teaches an adaptive, fault-tolerant narrowband filter bank;
Tullsson (U.S. Patent Application Publication 2006/0066475A1) teaches a method for reducing angular blur in radar pictures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648